DETAILED ACTION
	Claims 1-17 and 20-29 are currently pending in the instant application.  Claims 1-4, 9-15, 22-25, and 27-29 are withdrawn from consideration as being for non-elected subject matter.  Claim 5 is objected.  Claims 5-8, 16, 17, 20, 21, and 26 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and the species: 
    PNG
    media_image1.png
    167
    187
    media_image1.png
    Greyscale

 in the reply filed on 1 March 2021 is acknowledged.  Group II encompasses claims 5-8, 16, 17, 20, 21, and 26.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious.  Each group is directed to art recognized divergent subject matter which require different searching strategies for each group.  Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner.  Applicant’s also travers the lack of unity of invention between Groups II and V.  However, as seen below in the following 35 USC 102 rejections, the formula (II) is not a special technical feature and the groups therefore lack unity of invention.

Group I, claims 1-4 drawn to products of the formula (I)
Group II claims 5-8, 16, 17, 20, 21, and 26 drawn to products of the formula (II)
Group III, claims 9-12 drawn to products of the formula (III)	Group IV claims 13-15 drawn to products of the formula (IV)
Group V claims 22-25 drawn to methods of use of formula (II)
The requirement is still deemed proper and is therefore made FINAL.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the formula: 
    PNG
    media_image2.png
    253
    244
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    164
    176
    media_image3.png
    Greyscale
which are not allowable.
Claims 5-8, 16, 17, 20, 21, and 26 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claim 5 is objected to because of the following informalities:  In RY2, trifluoromethylbenzene is misspelled as “triflouromethylbenzene.”  Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No.’s 62/461,682; 62/461,690; 62/461,695, and 62/461,698 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the instant subject matter is drawn to formula (II):

    PNG
    media_image4.png
    183
    185
    media_image4.png
    Greyscale
wherein RD is H or alkyl, RE to be methyl, isopropyl, or an amino substituted carbocyclyl , and RF is an optionally substituted heterocyclyl, such as the formula: 
    PNG
    media_image5.png
    177
    225
    media_image5.png
    Greyscale


62/461,682 does not disclose the subject matter of formula (II), but discloses the subject matter of the formula (I):

    PNG
    media_image6.png
    172
    247
    media_image6.png
    Greyscale

62/461,690 while disclosing the similar formula (I): 
    PNG
    media_image7.png
    129
    241
    media_image7.png
    Greyscale
differs from the instant claims, for example, in that RA is only H or methyl.  Additionally, the ‘690 
62/461,695 while disclosing the similar formula (I):

    PNG
    media_image8.png
    198
    192
    media_image8.png
    Greyscale
differs from the instant claims, for example, in that RF in the instant claims is an optionally substituted heterocycle, not only 
    PNG
    media_image9.png
    86
    119
    media_image9.png
    Greyscale
.
62/461,698 discloses the formula (I):

    PNG
    media_image10.png
    162
    266
    media_image10.png
    Greyscale
which differs from the instant claims which require RE to be methyl, isopropyl, or an amino substituted carbocyclyl, not 
    PNG
    media_image11.png
    73
    133
    media_image11.png
    Greyscale

Accordingly, claims 5-8, 16, 17, 20, 21, and 26 are not entitled to the benefit of the prior applications and the date for prior art purposes is 2/21/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and their dependent claims 16, 17, 20, 21, and 26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims 5-8, include the phrase “selected from the group comprising” which is improper markush language.  The term “comprise” is open ended and it is unclear what else is included in the group.  Additionally, see MPEP 2117:
Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Claim 5 and it’s dependent claims 6-8, 16, 17, 20, 21, and 26  arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 5 defines RF and RX2 as:

    PNG
    media_image12.png
    160
    729
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    151
    380
    media_image13.png
    Greyscale
.  However, it is unclear how these provided out compounds fall within the provided definitions of RF and RX2 in claim 5 wherein RF, if substituted, is substituted with RX2, and RX2 is an aryl, heterocyclyl or amino.
Claims 6-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 5 defines RF and RX2 as: 
    PNG
    media_image12.png
    160
    729
    media_image12.png
    Greyscale
and provides out the compounds:

    PNG
    media_image14.png
    200
    606
    media_image14.png
    Greyscale
.  However, claim 6 defines RF as, for example: 
    PNG
    media_image15.png
    85
    140
    media_image15.png
    Greyscale
, which does not have RX2 directly attached to the RF group.  Additionally, claim 6 defines RX2 as, for example: 
    PNG
    media_image16.png
    72
    326
    media_image16.png
    Greyscale
, which are not an aryl group, a heterocyclyl, or an amino group.  Claim 7, similarly, has RF groups which are not within the RF group of claim 5.  For example: 
    PNG
    media_image17.png
    166
    360
    media_image17.png
    Greyscale
do not have RF substituted by RX2, but by –CH2-RX2.  Instant claim 8 has compounds which do not fall within the definition of the formula (II) in claim 5, for example:

    PNG
    media_image18.png
    185
    194
    media_image18.png
    Greyscale
, which appears to fall within the proviso of claim 5, and for example: 
    PNG
    media_image19.png
    232
    195
    media_image19.png
    Greyscale
, which does not have RX2 directly attached to RF.  There are multiple instances wherein claims 6-8 fail to find antecedent basis in base claim 5.  Claim 16 refers to “prodrugs thereof”, however, claim 5 includes only compounds and salts.  The examiner has only provided some examples.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 16 the phrase "including” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 5 defines RF and RX2 as: 
    PNG
    media_image12.png
    160
    729
    media_image12.png
    Greyscale
and provides out the compounds:

    PNG
    media_image14.png
    200
    606
    media_image14.png
    Greyscale
.  However, claim 6 defines RF as, for example: 
    PNG
    media_image15.png
    85
    140
    media_image15.png
    Greyscale
, which does not have RX2 directly attached to the RF group.  Additionally, claim 6 defines RX2 as, for example: 
    PNG
    media_image16.png
    72
    326
    media_image16.png
    Greyscale
, which are not an aryl group, a heterocyclyl, or an amino group.  Claim 7, similarly, has RF groups which are not within the RF group of claim 5.  For example: 
    PNG
    media_image17.png
    166
    360
    media_image17.png
    Greyscale
do not have RF substituted by RX2, but by –CH2-RX2.  Instant claim 8 has compounds which do not fall within the definition of the variables of formula (II) in claim 5, for example:

    PNG
    media_image18.png
    185
    194
    media_image18.png
    Greyscale
, which appears to fall within the proviso of claim 5, and for example: 
    PNG
    media_image19.png
    232
    195
    media_image19.png
    Greyscale
, which does not have RX2 directly attached to RF.  There are multiple instances wherein claims 6-8 fail to further limit base claim 5.  The examiner .  .Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8, 16, 17, 20, 21, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jecs et al. (1449 filed 3/1/2021, NPL reference 5) published December 20, 2017.
Jecs et al. discloses the compound 15a on page 89: 
    PNG
    media_image3.png
    164
    176
    media_image3.png
    Greyscale
which corresponds to the claimed formula (II) wherein RD is H; RE is an amino substituted 
    PNG
    media_image20.png
    128
    107
    media_image20.png
    Greyscale
.  See instant claim 8 formula: 
    PNG
    media_image21.png
    200
    220
    media_image21.png
    Greyscale
.Oral drug use is disclosed on page 90.  Page 89 provides anticancer therapy as a single agent or combination agent.  
Claim(s) 5, 16, 17, 20, 21, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2003055876.
WO 2003055876 discloses the compound of example 55 on page 127:
    PNG
    media_image22.png
    275
    265
    media_image22.png
    Greyscale
.  Page 17 discloses the combination with a CCR5 antagonist.  Page 18 provides oral administration.  The compound of example 55 corresponds 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600